ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The instant invention is deemed to be directed to an unobvious improvement to a turbocharger over US Patent Publication No.20100296925A1 that teaches a turbocharger comprising: a turbine housing 1 that accommodates a turbine wheel 1A; and a bearing housing 3 that rotationally supports a connecting shaft 3A connected to the turbine wheel, wherein a flange 1e extends outward in a radial direction of the connecting shaft from an end of the turbine housing on a first side in a rotation axis direction of the connecting shaft, a flange 3d extends outward in the radial direction of the connecting shaft from an end of the bearing housing on a second side in the rotation axis direction of the connecting shaft, the flange of the turbine housing and the flange of the bearing housing are fastened and fixed to each other by a fixing member 4 in the rotation axis direction of the connecting shaft, an annular heat shield plate 5 is disposed between the turbine housing and the bearing housing, the heat shield plate is clamped by the turbine housing and the bearing housing, the flange of the turbine housing includes an opposed surface that is opposed to the flange of the bearing housing in the rotation axis direction of the connecting shaft, the flange of the bearing housing includes an opposed surface that is opposed to the flange of the turbine housing in the rotation axis direction of the connecting shaft.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of seven patent publications.
US20150037146A1, US8,568,092B2, US20130170975A1, US20110014036A1, US7,631,497B2, US6,739,845B2, and US5,549,449A are cited to show a heat shield for a turbocharger.
Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745